Citation Nr: 0014159	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  94-19 126	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement of medical (dental) 
expenses incurred on September 11, 1992, at a private 
endodontics clinic.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from April 
1957 until retiring in May 1977.

In July 1993, the Chief of the Medical Administration Service 
(MAS) of the Department of Veterans Affairs (VA) Medical 
Center (VAMC) in Pittsburgh, Pennsylvania, denied the 
veteran's claim for payment or reimbursement of medical 
(dental) expenses that he had incurred on September 11, 1992, 
while receiving treatment at a private endodontics clinic.  
He appealed to the Board of Veterans' Appeals (Board).  The 
Board remanded the claim in February 1998 for further 
development and consideration.  After completing the 
development requested, the MAS continued to deny the claim 
and returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  In April 1978, the VA Regional Office (RO) in Huntington, 
West Virginia, granted the veteran's claim for service 
connection for teeth numbered 4, 5 and 28, on account of 
dental trauma sustained in an in-service aircraft accident.

2.  On September 11, 1992, the veteran received dental 
treatment at a private endodontics clinic for tooth number 7; 
he did not obtain authorization from VA prior to receiving 
that treatment, and the tooth treated was not service 
connected or utilized in the construction of a fixed 
prosthesis fabricated to replace any of his service-connected 
teeth.



CONCLUSION OF LAW

The veteran is not entitled to payment or reimbursement of 
the unauthorized medical (dental) expenses that he incurred 
on September 11, 1992, at the private endodontics clinic.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 17.120, 17.130 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this appeal, the veteran is not alleging that he obtained 
authorization from VA prior to receiving the treatment on 
September 11, 1992, at the private endodontics clinic.  
Records concerning that treatment indicate that he paid his 
bill in full, on the day that he was treated.  However, he 
believes that VA should reimburse him for those expenses 
because he needed dental treatment immediately because of 
pain, which pain prevented him from contacting VA for 
authorization or for treatment at a VA facility.  In a claim 
such as this, where entitlement to payment or reimbursement 
of unauthorized medical expenses is requested, the veteran 
must present evidence tending to show that certain 
requirements have been satisfied.  See Hayes v. Brown, 6 Vet. 
App. 66, 68 (1993); Parker v. Brown, 7 Vet. App. 116 (1994).  
Specifically, before payment or reimbursement may be made by 
VA, there must be a showing that:

(a)(2)  such care and services rendered to a 
veteran in need thereof [was]

	(A)  for an adjudicated service-
connected disability,

	(B)  for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, 

	(C)  for any disability of a 
veteran who has a total disability 
permanent in nature from a service-
connected disability, or

	(D)  for any injury, illness, or 
dental condition in the case of a 
veteran who (i) is a participant in 
a vocational rehabilitation program 
. . . and (ii) is medically 
determined to have been in need of 
care or treatment to make possible 
such veteran's entrance into a 
course of training, or prevent 
interruption of a course of 
training, or hasten the return to a 
course of training which was 
interrupted because of such 
illness, injury, or dental 
condition . . . 

38 U.S.C.A. § 1728; see also 38 C.F.R. § 17.120 (formerly 
38 C.F.R. § 17.80).  The care must have also been for a 
medical emergency when VA or other Federal facilities were 
not feasibly available.  Id.  Moreover, it should be pointed 
out that no reimbursement or payment for services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities.  38 C.F.R. § 17.130 (formerly 
38 C.F.R. § 17.89).

Records show that, in April 1978, the RO in Huntington, West 
Virginia, granted the veteran's claim for service connection 
for teeth numbered 4, 5 and 28, on account of dental trauma 
sustained in an in-service aircraft accident.

The Board remanded this case in February 1998 to obtain 
copies of the actual records of the treatment the veteran 
received at the private endodontics clinic on September 11, 
1992, since the exact nature of the treatment, including the 
specific teeth involved, was unclear from the evidence then 
of record.  That development, in turn, would allow the Board 
to determine whether the treatment in question was for one of 
the service-connected teeth, or somehow related to one of 
those teeth.  Records since obtained, including an April 1999 
statement from the private endodontics clinic, indicate that 
the treatment in question was not for one of the service-
connected teeth (4, 5 or 28), but rather, was for tooth 
number 7.  The treatment also did not otherwise involve any 
of the service-connected teeth, such as for utilization in 
the construction of a fixed prosthesis fabricated to replace 
any of the service-connected teeth.  There also is no 
clinical or other indication, by competent medical opinion, 
that tooth number 7, or the treatment for it, was necessary 
to prevent it from aggravating any of the service-connected 
teeth, or that the veteran was rated permanently and totally 
disabled when treated, or that he was participating in any 
vocational rehabilitation program.  Consequently, he does not 
satisfy any of the possible means of eligibility under the 
first criterion of the governing law and regulation to 
warrant being reimbursed by VA for the unauthorized dental 
expenses that he incurred at the private endodontics clinic 
on September 11, 1992.


ORDER

The claim for payment or reimbursement of the unauthorized 
medical (dental) expenses incurred on September 11, 1992, at 
the private endodontics clinic is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

